UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROCCO E GIORDANO, and FADED ROYALTY,
INC.

Plaintiff,
V.

NIKE, INC., NIKE USA INC.

MIKE POKUTYLOWICZ,

STRUGGLE INC.,

CODY HUDSON, MICHAEL JORDAN, JOHN
Doe 1-10, JANE DOE 1-10, and JOHN DOE CORP
1-10.

Defendants.

 

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:
DATE FILED: _ 9/14/2020

 

Case No.: zu-cv-u4y/3-A1

NOTICE OF DISMISSAL
WITHOUT PREJUDICE

TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL, Plaintiff Hereby dismisses

Defendants MICHAEL JORDAN and MIKE POKUTYLOWICZ from this case without prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Each party will bear their own fees

and costs.

Dated: September 11, 2020 Respectfully submitted:

The Clerk of Court is directed to
terminate Michael Jordan and Mike
Pokutylowicz from this case.

SO ORDERED.

Dated: September 14, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 

By: /s/ Abraham Hamra, Esq.

Abraham Hamra

Anthony, Portesy, Esq.
HAMRA LAW GROUP P.C.
32 Broadway Street, Suite 1818
New York, NY 1004

(646) 590-0571

(646) 619-4012 (fax)
Ahamra@hamralawgroup.com
Aportesy@hamralawgroup.com

Michael D. Steger

Law Offices of Michael D. Steger, PC
30 Ramland Road, Suite 201
Orangeburg, NY 10962

(646) 517-0600

(845) 638-2707 (fax)
mstegr@steger-law.com

Attorneys for Plaintiff
